Citation Nr: 0535176	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  05-06 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1944 until May 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

While the RO construed a September 2003 communication from 
the veteran as a new request to reopen a claim of entitlement 
to a compensable rating for bilateral hearing loss, the Board 
finds that such correspondence may fairly be interpreted as a 
notice of disagreement with respect to an August 2003 rating 
action deny an increased evaluation.  As such, the date of 
claim is May 19, 2003.  Therefore, the rating period on 
appeal is from May 19, 2002, one year prior to the date of 
receipt of the reopened increased rating request.  See 38 
C.F.R. § 3.400(o)(2).


FINDING OF FACT

The bilateral hearing loss is manifested by no worse than 
Level II hearing in the right ear and Level III hearing in 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 
3.159, 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of June 2003, November 2003, and April 2005 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, a September 2005 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Special considerations- rating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2005).  If 
impaired hearing is service-connected in only one ear, the 
nonservice-connected ear will be assigned a designation of 
Level I, for purposes of applying Table VII.  See 38 C.F.R. 
§ 4.85(f).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  
The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 

Analysis

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for his service-
connected bilateral hearing loss.  For the reasons discussed 
below, the competent evidence is not in support of a rating 
in excess of that amount.

Upon VA audiological evaluation in July 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
50
60
60
LEFT

35
65
70
70

The veteran's average puretone threshold for the right ear 
was 49 decibels.  The average puretone threshold for the left 
ear was 60 decibels.  Speech audiometry revealed speech 
recognition ability of 88 percent in each ear.

Subsequent VA audiological evaluation in November 2003 showed 
that the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
50
55
60
LEFT

35
60
65
70

The veteran's average puretone threshold for the right ear 
was 48 decibels.  The average puretone threshold for the left 
ear was 58 decibels.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 84 
percent in the left ear.

Applying the findings of the July 2003 and November 2003 VA 
examinations to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a rating 
assignment in excess of the currently assigned noncompensable 
evaluation at this time.  On VA examination in July 2003, the 
veteran demonstrated Level II hearing in the right ear, and 
Level III hearing in the left ear.  38 C.F.R. § 4.85, Table 
VI.  This warrants a noncompensable rating under 38 C.F.R. 
§ 4.85, Table VII.  On VA examination in November 2003, the 
veteran demonstrated Level I hearing in the right ear, and 
Level III hearing in the left ear.  38 C.F.R. § 4.85, Table 
VI.  This also warrants a noncompensable rating under 
38 C.F.R. § 4.85, Table VII.

The Board further notes that the evidence fails to 
demonstrate an exceptional pattern of hearing such as to 
allow for a higher rating via application of 38 C.F.R. 
§ 4.86(a) or (b).  As already indicated, the evidence of 
record does not demonstrate puretone thresholds of 55 
decibels or more at each of the four specified frequencies of 
1000, 2000, 3000 and 4000 Hertz, nor a puretone threshold of 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  With respect to the September 2003 report by L. 
C. M., M.D., a diagnosis of bilateral sloping sensorineural 
hearing loss was noted.  He further stated that the veteran's 
right ear disability was 26.2 percent, his left ear 
disability was 43.1 percent and his overall disability was 
29.1 percent.  Such calculations were based upon the American 
Medical Association's Guide to Permanent Disability.  
However, as previously discussed, the controlling standard 
for rating hearing loss disability under VA law are the 
puretone threshold findings, as applied to the Tables V, VI, 
VIA and VII, as applicable, at 38 C.F.R. § 4.85 and 4.86.  

It is further noted that the veteran submitted results from a 
January 2005 private audiological examination conducted at 
Daviess Community Hospital.  However, the report contains an 
uninterpreted audiogram.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) [the Board may not interpret graphical 
representations of audiometric data]; see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In conclusion, the noncompensable evaluation currently 
assigned for the veteran's bilateral hearing loss accurately 
reflects his disability picture and a higher rating is not 
appropriate.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that, the disability 
at issue has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2005) is not warranted.


ORDER

A compensable rating for bilateral hearing loss is denied.  





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


